Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 6/4/19.  As directed by the amendment, claims 1-29 have been canceled and claims 30-49 have been added.  Thus, claims 30-49 are pending in the application.
Drawing Objections
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the member is a ball” (claim 34, ln. 1), “the member is a diaphragm” (claim 35, ln. 1), and “the flow meter” (claim 45, ln. 1 and claim 46, ln. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 49, the limitation “parts which can be fitted together to form the closure” (ln. 1-2) is unclear if use of the phrase “can be” means that the limitation is required or optional.  A suggestion for correction is --parts which are configured to be fitted together to form the closure--.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 30-32, 35, 40-43, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mecikalski (6,158,428).
Regarding claim 30, Mecikalski discloses a closure for a container (Fig. 1 depicts a closure that affixes to the container 11 via screw attachment 11C), comprising: a fixture for attaching the closure to the container (Fig. 1, mating threads for the screw attachment 11C); a medicament port for receiving a medicament dispenser and discharging a medicament from the dispenser within an internal volume of the container (Fig. 1, receptacle 13A); an air inlet port for drawing air into the container (Fig. 1, the opening of the container would allow air to be drawn into the bag 10 within the container.  It is noted that the claim does not state that it is ambient air that is drawn into the container from outside the container); a mouthpiece (Fig. 1, mask 14, which is a type of mouthpiece), and; a valve, the valve having an open position which permits air to be drawn from the internal volume of the container into the mouthpiece when a user inhales, and a closed position which seals the mouthpiece from the container and permits air exhaled by the user into the mouthpiece to be vented to atmosphere (Fig. 1, 
Regarding claim 31, Mecikalski discloses the valve as actuated by the inhalation and exhalation of the user (Col. 4, ln. 11-17).
Regarding claim 32, Mecikalski discloses the valve comprising a member moveable between the open position and the closed position (Fig. 1, inhale valve 15B has an opening position and a closed position).
Regarding claim 35, Mecikalski discloses the member as a diaphragm (Fig. 1, inhaled valve 15B is depicted as a diaphragm).
Regarding claim 40, Mecikalski discloses at least one vent hole on the distal side of the valve with respect to the container such that when the valve is in the closed position, air exhaled by the user into the mouthpiece is vented to atmosphere through the at least one vent hole (Fig. 1, exhaust valve 15A provides a gateway to the vent hold to allow exhaled air to be vented to atmosphere).
Regarding claim 41, Mecikalski discloses the medicament port as adapted to communicate with an outlet port of a medicament dispenser (Fig. 1, receptacle 13A is adapted to communicate with the release 16 of the canister 12A), and wherein the medicament port further comprises a flange (Fig. 1, seat 13) such that, when a medicament dispenser in communication with the medicament port is actuated, medicament is jetted into the closure (Fig. 1, medication is jetted through channel 13B upon actuation of the medicament port).

Regarding claim 43, Mecikalski discloses the fixture comprising a screw thread for communication with a screw thread of a container (Fig. 1, the closure has mating screw threads configured to attach to the screw attachment 11C of the container).
Regarding claim 47, Mecikalski discloses the closure as manufactured by injection molding or 3D printing (This limitation is treated as a “product-by-process” limitation, whereby the claim is not limited to the recited manufacturing steps, but only the structure implied by the steps. See MPEP 2113).
Regarding claim 48, Mecikalski discloses a kit comprising; the closure of claim 30, and; a medicament dispenser (Fig. 1 depicts a medicament canister 12A).
Regarding claim 49, Mecikalski discloses an assembly comprising a medicament port and a mouthpiece as parts which can be fitted together to form the closure of claim 30 (Fig. 1, mouthpiece 14 is fitted together with the medicament port to form an assembly).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



11.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mecikalski, as applied to claim 30 above, in view of Brown (2,642,063).
	Regarding claim 33, Mecikalski discloses a one-way valve member that is movable between an open and close position (Fig. 1, flap inhale valve 15B).
	Mecikalski does not disclose the member is a disc, and wherein the disc is held in the open position by a first limit stop and the disc is held in the closed position by a second limit stop, and wherein the disc has a curved surface structure.
	However, Brown teaches a breath triggered valve in the form of a disc (Fig. 11, valve 55 has a disc core), and wherein the disc is held in the opening position by a first limit stop (Fig. 11, seat 48) and the disc is held in the closed position by a second limit stop (Fig. 11, seat 44), and wherein the disc has a curved surface structure (Col. 5, ln. 27-31 discloses conical ends, wherein a conical end is a curved surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inhalation valve of Mecikalski with the disc valve and limit stops as taught by Brown, as such a modification is the 
	Regarding claim 34, Mecikalski discloses a one-way valve member that is movable between an open and close position (Fig. 1, flap inhale valve 15B).
	Mecikalski does not disclose the member is a disc, and wherein the disc is held in the open position by a first limit stop and the disc is held in the closed position by a second limit stop, and wherein the disc has a curved surface structure.
	However, Brown additionally teaches a one-way inhalation valve in the form of a ball (Fig. 4, ball 45; see col. 4, ln. 40-75).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inhalation valve of Mecikalski with the disc valve and limit stops as taught by Brown, as such a modification is the simple substitution of one known one-way inhalation valve (i.e. the one-way ball valve of Brown) for another known one-way inhalation valve (i.e. the flap valve of Mecikalski) to obtain the predictable result of allowing air to flow from an inhaler to a user during inhalation while preventing air from flowing from the user into the inhaler during exhalation.
12.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mecikalski, as applied to claim 30 above, in view of Armer (5,954,047),

	However, Armer teaches an inhaler (Fig. 1, inhaler 10) comprising an attachment (Fig. 2, section 72), wherein the attachment comprises a tube attached to an air inlet port (Fig. 2, air tube 34 connects to an air inlet 38 that allows atmospheric air into the device) and extending through the attachment, such that when the attachment is attached to the container, the tube extends from the air inlet port into the internal volume of the inhaler (Fig. 3, air tube 34 extends through the attachment 72 and into the inhaler space).  Use of the tube allows air to be drawn into the device to help disperse the aerosol to enhance mixing of the aerosol and reduce impaction/sticking of medication within the mouth and throat of the patient (Col. 7, ln. 1-16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mecikalski to have a tube attached to an air inlet port that extends through the fixture and into the container as taught by Armer in order to draw in outside air to enhance mixing of the aerosol and reduce impaction/sticking of medication within the mouth and throat of the patient.
	Regarding claim 37, the modified device of Mecikalski has the closure comprising a retainer configured to hold the tube in a substantially fixed position (Armer, Fig. 3, the attachment of the tub 34 to the wall of the attachment serves to “retain” the tube in a fixed position).
44 is rejected under 35 U.S.C. 103 as being unpatentable over Mecikalski, as applied to claim 30 above, in view of Pieters et al (2017/0095626).
	Regarding claim 44, Mecikalski is silent as to the material of the closure.
	However, Pieters teaches making all components of an inhaler out of medical grade plastic ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the closure of Mecikalski out of medical grade plastic as taught by Pieters in order to ensure that the material is appropriate for a user and would not have any negative health effects in use due to the material.
14.	Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mecikalski, as applied to claim 30 above, in view of Fernandez (2016/0199602).
	Regarding claim 45, Mecikalski does not disclose a flow meter configured to measure a metric of the air flow through the closure.
	However, Fernandez teaches an adapter for use with a mask comprising a flow meter that can detect and measure the flow of air generated by a user ([0038]), wherein this information may be wirelessly relayed to a computing device for analysis ([0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mecikalski to have a flow meter as taught by Fernandez for monitoring the usage of the inhaler and analyzing how the patient is using the device.
	Regarding claim 46, the modified device of Mecikalski has the flow meter in wireless communication with a computer device ([0039]).
Allowable Subject Matter
15.	Claims 38 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lankinen (4,940,051) discloses an inhaler that sprays aerosol backwards into a container before being inhaled by the user.
Zoltan (4,790,305), Sackner et al (4,484,577), Spector (4,119,097), and Larson et al (5,598,836) disclose closures for a container with a medicament port to spray aerosol into the container before being inhaled by a user.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785